DENNIS, Justice,
concurring.
I respectfully concur.
*1004I disagree with the majority s conclusion that an arrest had been effected prior to the search of the defendants’ vehicle. An arrest is effected when there are “circumstances indicating an intent to effect an extended restraint on the liberty of the accused.”
However, the majority correctly held that the search did not violate the Fourth Amendment to the U.S. Constitution because the automobile exception to the warrant requirement applies. Carroll v. United States, 267 U.S. 132, 158, 45 S.Ct. 280, 287, 69 L.Ed. 453 (1925); see also Chambers v. Maroney, 399 U.S. 42, 90 S.Ct. 1975, 26 L.Ed.2d 419 (1970).